Citation Nr: 0510353	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  02-10 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than January 12, 
2001, for the grant of a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
September 1978 and from July 1986 to December 1982.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The RO granted a TDIU and assigned an 
effective date of January 12, 2001.  The veteran wants an 
earlier effective date.

The Board remanded the claim to the RO in June 2004 for 
compliance with the Veterans Claims Assistance Act (VCAA) and 
to obtain records from the Social Security Administration 
(SSA).  This since has been accomplished and the case 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are:  major 
depression with features of post-traumatic stress disorder 
(PTSD), rated 50 percent disabling since January 12, 2001; 
post-traumatic headaches, rated 10 percent disabling since 
October 14, 1999; and residuals of trauma to the left eye, 
rated 10 percent disabling since October 14, 1999, 20 percent 
disabling since July 31, 2001, and as 10 percent disabling 
since October 16, 2002.  A noncompensable combined disability 
evaluation was in effect from June 3, 1983, and the combined 
disability rating was 20 percent from October 14, 1999, and 
60 percent since January 12, 2001.  

2.  A claim for a TDIU was filed on January 12, 2001, and it 
was not factually ascertainable this benefit was warranted 
prior to December 2001 according to an application for SSA 
disability benefits filed by the veteran.  


CONCLUSION OF LAW

The criteria have not been met for an effective date earlier 
than January 12, 2001, for a TDIU.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History

A February 1989 Board decision upheld an RO denial of a 
compensable rating for residuals of trauma of the left eye.  
That noncompensable rating had been in effect since June 3, 
1983.  

A July 1992 rating decision denied service connection for 
residuals of trauma of the right eye.  

Rating decisions in September 1995 and August 1996 denied 
petitions to reopen the claim for service connection for 
residuals of trauma of the right eye and denied a compensable 
rating for residuals of trauma of the left eye, as did an 
October 1997 rating decision that also denied service 
connection for headaches.

On August 30, 2000, a statement was received, with attached 
medical records, from the veteran's representative mentioning 
a claim for "Individual Unemployability."  

The initial rating decision appealed in this case was on 
November 29, 2000, and it denied the petition to reopen the 
claim for service connection for residuals of trauma of the 
right eye and for a TDIU.  But the decision granted an 
increase from a noncompensable rating to 10 percent for 
residuals of trauma of the left eye, effective October 14, 
1999.  

A notice of disagreement (NOD) was received on January 12, 
2001, in response to that November 29, 2000, rating decision, 
and the NOD also set forth a claim for service connection for 
a psychiatric disorder, inclusive of PTSD.  

A May 2002 rating decision denied service connection for PTSD 
and confirmed and continued the denial of a TDIU.  In June 
2002 an NOD was filed in response to the denial of service 
connection for PTSD.

A July 2002 rating decision granted service connection for 
post-traumatic headaches and assigned an initial disability 
rating of 10 percent, both effective from October 14, 1999.  
The RO also granted an increase from 10 to 20 percent for the 
residuals of trauma of the left eye, effective from July 31, 
2001.  

A July 2002 statement of the case (SOC) addressed the issues 
of reopening the claim for service connection for residuals 
of trauma of the right eye, an increased rating for residuals 
of trauma of the left eye, and a TDIU.  A substantive appeal 
(VA Form 9) was received in August 2002, wherein the veteran 
requested a hearing before a Veterans Law Judge (VLJ) of the 
Board sitting at the local RO.  This type of hearing is also 
called a travel Board hearing.  

The veteran testified before a Decision Review Officer of the 
RO in August 2002.  At that time it was agreed that the only 
issues on appeal were his entitlement to service connection 
for PTSD and to a TDIU.  See page 1 of the transcript of that 
hearing.  He also withdrew his request for a travel Board 
hearing.  See page 9 of the transcript.  So this constituted 
a withdrawal of the issues of reopening of the claim for 
service connection for residuals of trauma of the right eye 
and an increased rating for residuals of trauma of the left 
eye.  

A December 2002 rating decision granted service connection 
for major depression with PTSD features and assigned an 
initial disability rating of 50 percent, effective as of 
January 12, 2001.  The 10 percent rating for the post-
traumatic headaches was confirmed and continued.  The 20 
percent rating for residuals of trauma of left eye was 
reduced to a 10 percent rating as of October 16, 2002.  Also, 
a TDIU and entitlement to basic eligibility for Dependent's 
Educational Assistance (DEA) under 38 U.S.C. chapter 35 were 
both granted effective January 12, 2001.  

A Supplemental SOC (SSOC) was issued in December 2002 
addressing entitlement to an effective date prior to January 
12, 2001, for the TDIU.  

And, as already mentioned, the Board remanded this claim to 
the RO in June 2004 for compliance with the VCAA and to 
obtain records from the SSA.

The VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000, only a few weeks before the initial rating decision (on 
November 29, 2000) that was appealed in this case.  
Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will notify the veteran of the type of 
evidence needed to substantiate his claim, including 
apprising him of whose specific responsibility - his or 
VA's, it is for obtaining the supporting evidence.  The VCAA 
also requires that VA assist the veteran in obtaining 
evidence necessary to substantiate his claim, but VA is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II) (withdrawing its decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004), it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ/RO) decision on a claim for VA 
benefits.  Pelegrini II, at 115.   

In this particular case, as mentioned, the appeal stems from 
a rating action on November 29, 2000, which was just after 
the enactment of the VCAA.  But the specific issue now before 
the Board (i.e., entitlement to an earlier effective date) 
stems from the more recent December 2002 rating decision that 
granted a TDIU.

And as was noted in the Board's June 2004 remand, the veteran 
was provided a letter in April 2001 that contained a brief 
explanation of the provisions of the VCAA and the evidence of 
record at that time.  But the RO failed to properly inform 
him of the evidence needed to substantiate his claim - 
which, at that time, was attempting to establish his 
entitlement to a TDIU.  This benefit, obviously, since has 
been granted, and he is now trying to obtain an earlier 
effective date for this benefit.  

When VA receives an NOD that raises a new issue in response 
to notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  But where, as 
here, the initial VCAA notice (even on the preliminary issue 
of entitlement to a TDIU, as opposed to the proper effective 
date for it) was defective, another VCAA letter must be 
issued to correct this procedural due process problem before 
the Board can proceed.  See Huston v. Principi, 
17 Vet. App. 195 (2003) (requiring VA to advise the veteran 
that evidence of an earlier filed claim is necessary to 
substantiate his claim for an earlier effective date).  

Bare in mind, though, the Board, in the June 2004 remand, 
determined the RO had failed to provide an adequate 
explanation of the VCAA, including notice to the veteran of 
his rights and responsibilities under this law and whose 
ultimate responsibility - his or VA's, it is in obtaining 
the supporting evidence.  And mere notification of the 
provisions of the VCAA, without a discussion of his rights 
and responsibilities, VA's responsibilities, and the 
necessary evidence to be obtained with regard to the specific 
issue before the Board, is insufficient for purposes of 
compliance with the VCAA.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  As a consequence, his claim was 
certified to the Board without him being given appropriate 
notice of the evidence necessary to substantiate his claim, 
his rights and responsibilities under the VCAA, and VA's 
responsibilities under this law.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  

So the Board remanded the claim because the Board, itself, 
could not correct this procedural due process deficiency.  
See Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Rather, the RO 
had to.  And this subsequently was done when the Appeals 
Management Center (AMC) sent the veteran and his 
representative a letter in July 2004 correcting this 
procedural due process deficiency.  So although the VCAA was 
complied with after the rating decision that granted a TDIU 
and set an effective date of January 12, 2001, there 
nevertheless has been compliance with the holding in 
Pelegrini II.  

As interpreted by VAOGCPREC 7-2004, the Pelegrini II Court 
did not hold that, if, as here, the VCAA notice was not 
provided because VA had decided a claim, the case must be 
returned to the AOJ for the adjudication to start anew as 
though no previous adjudication had occurred.  Id. at 120.  
And since the Board already remanded this case, to ensure 
compliance with the VCAA, any defect with respect to the 
timing of the VCAA notice was mere harmless error.



There is no basis for concluding that harmful error occurs 
simply and only because a veteran receives VCAA notice after 
an initial adverse adjudication.  While the VCAA notice was 
not given prior to the RO's adjudication in December 2002 
on the issue of the appropriate effective date, the veteran 
since has been given an opportunity to identify and/or submit 
additional supporting evidence following the December 2002 
SSOC, the Board's June 2004 remand, and most recently after 
the AMC's July 2004 VCAA letter.

The content requirements of the VCAA notice in Pelegrini II 
have been satisfied.  The veteran's SMRs are on file, as are 
some private clinical records and numerous VA medical 
records.  And as a result of the Board's remand, the RO also 
recently obtained his SSA medical records.  Further, he 
testified at the RO in August 2002.

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  So no further development 
is required to comply with the VCAA or the implementing 
regulations.  And the veteran is not prejudiced by the Board 
deciding the appeal at this juncture.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Analysis

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within 1 year from that date.  38 C.F.R. § 3.400(o)(2) 
(2004). 



A total rating for compensation may be assigned where the 
schedular rating is less than total when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2004).  
Disabilities resulting from a common etiology or from a 
single accident are considered one disability.  Id.

It has been held that a claim for a TDIU is reasonably raised 
when a veteran whose schedular rating meets the minimum 
criteria under 38 C.F.R. § 4.16(a) requests entitlement to an 
increased rating and there is evidence of current service-
connected unemployability in his claims file or in records 
under VA control.  Norris v. West, 12 Vet. App. 413, 421 
(1999).

The veteran's service-connected disabilities are:  major 
depression with features of PTSD, rated 50 percent disabling 
since January 12, 2001; post-traumatic headaches, rated 10 
percent disabling since October 14, 1999; and residuals of 
trauma to the left eye, rated 10 percent disabling since 
October 14, 1999, 20 percent disabling since July 31, 2001, 
and as 10 percent disabling since October 16, 2002.  
A noncompensable combined disability evaluation was in effect 
from June 3, 1983, and the combined disability rating was 20 
percent from October 14, 1999, and 60 percent since January 
12, 2001.  

The veteran testified at the August 2002 RO hearing that he 
had worked at the Salisbury VA Medical Center (VAMC) from 
January 1996 until VA terminated his employment in August 
2000.  Page 7 of the transcript.  He said his employment was 
terminated because of impairment resulting from his service-
connected residuals of a left eye injury and his service-
connected psychiatric disability.  Pages 4 and 5 of the 
transcript.  He also said that he had been unable to find 
other employment since then.  Page 9 of the transcript.  



The veteran wants his effective date for his TDIU retroactive 
to August 2000, when a claim for this benefit was received.  
Concerning this, in a May 2000 letter from the veteran's then 
VA supervisor it was reported that the veteran had been 
assigned to a position as a Material Handler in April 2000 
and was working on a one-year probationary period.  A 
decision as to whether his employment would become permanent 
would be made at the end of his probation based on his 
job performance, conduct, attendance, and other job-related 
factors.  His job performance had been satisfactory, but not 
his attendance.  Due to personal problems and illnesses, he 
had used 110 hours of annual and sick leave since January 
2000 and had been verbally counseled on excessive leave 
usage.  He also was told that, if not corrected, this could 
negatively impact his future employment at the end of his 
probationary period.

In an August 20, 2000, letter the veteran resigned from his 
position in facilities management with VA, stating that he 
was under a lot of stress and had numerous physical problems.  
In an August 14, 2000, letter from his supervisor his 
resignation was noted to be effective August 18, 2000, and 
that due to medical problems that had affected his attendance 
and job performance he could no longer perform the duties 
required of his position.  

On the other hand, in a January 2003 application for SSA 
disability benefits the veteran reported that he had become 
unable to work because of his "disabling condition" on 
December 12, 2001.  This date is more than a year after his 
August 2000 resignation from his VA employment and his August 
2000 claim for a TDIU.  In fact, it is even after the current 
TDIU effective date of January 12, 2001.  The SSA medical 
records reflect that, not only did his service-connected 
disabilities play a role in his unemployability, but so too 
did his polysubstance abuse and his reported blindness in his 
nonservice-connected right eye.

The dispositive issue in this case, however, is that while 
not only his service-connected left eye disability played a 
role in termination of his employment in August 2000, so too 
did his now service-connected psychiatric disability.  
But service connection was not in effect for a psychiatric 
disability prior to January 12, 2001, the same date that he 
again filed a claim for a TDIU.

Moreover, the veteran did not meet the schedular criteria for 
a TDIU prior to January 12, 2001.  This is the current 
effective date for his TDIU, the same date he received the 50 
percent rating for his now service-connected psychiatric 
disability.  Prior to that date he did not meet the threshold 
minimum requirements of 38 C.F.R. § 4.16(a) for a TDIU.  But 
there remains for consideration the issue of whether he was 
entitled to this benefit prior to that date on an extra-
schedular basis.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  
Unfortunate for him, he was not.

Clearly, based on the evidence of record, the veteran did not 
become unemployable by VA standards until the additional 
disability from his now service-connected psychiatric 
impairment was considered and factored into making this 
determination.  And since the effective date for service 
connection for his psychiatric disability is January 12, 
2001, an effective date for his TDIU cannot precede that date 
unless an earlier effective date can be established for the 
grant of service connection for his psychiatric disability.  
And it cannot be.

The May and August 2000 letters cited above do not constitute 
a claim (either informal or formal) for service connection 
for a psychiatric disorder.  This is because there is no 
mention of a psychiatric disability.  38 C.F.R. § 3.155.  
Likewise, the August 2000 claim for a TDIU that accompanied 
the submission of those letters did not mention a psychiatric 
disability.

Consequently, inasmuch as the grant of the TDIU was 
predicated on the severity of the veteran's service-connected 
psychiatric disability, and the grant of service connection 
for the psychiatric disability cannot predate the receipt of 
the claim for service connection for that disorder, on 
January 12, 2001, this date is also the proper effective date 
for the TDIU.

This being the case, the claim for an earlier effective date 
for the TDIU must be denied because the preponderance of the 
evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  


ORDER

The claim for an effective date earlier than January 12, 
2001, for the TDIU is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


